       Case 1:19-cv-00391-LG-RPM Document 409 Filed 01/22/21 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI
                                     SOUTHERN DIVISION

ARC CONTROLS, INC.,                               )
     Plaintiff,                                   )
                                                  )
v.                                                )
                                                  )       CASE NO. 1:19-cv-391-LG-RPM
                                                  )
M/V NOR GOLIATH, in rem, and                      )       Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE.                    )       CASE NO. 1:19-cv-395-LG-RPM
LTD., in personam                                 )
_________________________________                 )


                   NOTICE TO TAKE 30(B)(6) CORPORATE DEPOSITION OF
                                   VERSABAR, INC.

        COME NOW Defendants, M/V NOR GOLIATH, in rem, and GOLIATH OFFSHORE

HOLDINGS PTE. LTD., in personam (collectively “Defendants” or “Goliath”), through undersigned

counsel, who respectfully give the Court notice of service of their 30(b)(6) Corporate Deposition Re-Notice

of Versabar, Inc. on all counsel of record.

        Done this 22nd day of January, 2021.

                                                 Respectfully submitted:

                                                 /s/Miles P. Clements
                                                 James G. Wyly, III, MS Bar 7415
                                                 Phelps Dunbar LLP
                                                 2602 13th Street, Suite 300
                                                 Gulfport, Mississippi 39501
                                                 Telephone:      (228) 679-1130
                                                 Facsimile:      (228) 679-1131
                                                 E-Mail:         jim.wyly@phelps.com

                                                 -and-

                                                 Miles P. Clements, T.A. (4184)
                                                 Joseph E. Lee III (26968)
                                                 Zachary J. Ardoin (37575)
                                                 Phelps Dunbar LLP
                                                 365 Canal Street, Suite 2000
                                                 New Orleans, Louisiana 70130
                                                 Telephone:      (504) 566-1311
                                                 Facsimile:      (504) 568-9130
                                                 E-Mail:         miles.clements@phelps.com

                                                      1
PD.30378203.1
       Case 1:19-cv-00391-LG-RPM Document 409 Filed 01/22/21 Page 2 of 2



                                                               josh.lee@phelps.com
                                                               zachary.ardoin@phelps.com

                                               Counsel for Defendants M/V NOR GOLIATH, in rem,
                                               and GOLIATH OFFSHORE HOLDINGS PTE. LTD.,
                                               in personam


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2021, I electronically filed the foregoing Notice to Take

30(B)(6) Corporate Deposition with the Clerk of the Court using the ECF system which sent

notification of such filing to all parties by operation of the Court’s electronic filing system.


                                                       /s/Miles P. Clements




                                                  2
PD.30378203.1
